Title: To James Madison from Edmund Pendleton, 9 June 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. June 9th. 1783
In answer to yr favr of the 27th past, I should be glad to give you a full detail of the Sentiments of the Assembly, upon the Budget before them, but having left Richmond a fortnight, I can say nothing as to individual Opinions, and they have not made any Public determination, except to order in a Bill for the 5 P Cent as mentd. in my last, since which I have heard nothing from them on that subject. You’l probably be informed from thence of the Election of Mr. Jefferson, Mr. Hardy, Mr Mercer, Dr Lee & Mr Monroe for our next years Delegates to Congress. I was a deal disappointed in not finding you continued, that we might have had yr services ’til February, a point wch seemed agreed on when I left Richmond, but perhaps some letter from you prevented it.
We are just told of a considerable number of arrivals from Europe, but not the particulars, the price of our tobacco will soon be fix’d.
Have you yet found out what sort of a wife C. T. has? I want to hear, & yet I fear the Account will be disagreeable—should it be otherwise, my concern will be for her. I am
Dr Sir Yr affe & obt Servt
Edmd Pendleton
